Exhibit 4.56 AMENDMENT NO. 21 TO LOAN AND SECURITY AGREEMENT AMENDMENT NO. 21 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of October 29, 2008, by and among Handy & Harman, a New York corporation (“Parent”), OMG, Inc., a Delaware corporation formerly known as Olympic Manufacturing Group, Inc. (“OMG”), Continental Industries, Inc., an Oklahoma corporation (“Continental”), Maryland Specialty Wire, Inc., a Delaware corporation (“Maryland Wire”), Handy & Harman Tube Company, Inc., a Delaware corporation (“H&H Tube”), Camdel Metals Corporation, a Delaware corporation (“Camdel”),
